The decree appealed from will be affirmed, for the reasons stated in the opinion filed in the Court of Chancery by Vice-Chancellor Buchanan.
Following the filing of the conclusions of the Vice-Chancellor a controversy developed between the parties on the application for the settlement of the form and entry of the final decree with respect to the ascertainment and computation of the amount due to the complainant in respect of the $50,000 bond and mortgage. The Vice-Chancellor consequently on April 24th, 1941, filed supplemental conclusions in which he tabulated the figures involved which were the basis of the final decree reinstating the mortgage in the sum of $50,000 and fixing the amounts due the respective parties and the priorities of liens and also fixing counsel fees.
The allowance of counsel fee of $2,500 to complainants is objected to by appellants as being excessive. Under the proofs and circumstances of this case we conclude, after careful consideration, that the counsel fee in question is not excessive.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, CASE, DONGES, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 12.
 For reversal — None. *Page 160